Bell, J.
1. An appeal to the appellate division of tlie municipal court of Atlanta from a judgment of the trial court overruling a motion for a new trial is invalid and presents no question for consideration by the appellate division where it contains no assignment of error upon the judgment overruling the motion. In the present case the appeal contained no assignment of error upon the judgment overruling the motion for a new trial, but the exceptions taken therein were only to the rulings set forth and complained of in the motion. The appellate division could not review the rulings made during the trial upon an appeal so framed. Jeter v. Turman-Brown Co., 169 Ga. 30 (149 S. E. 555) ; Holcomb v. Finch, 25 Ga. App. 261 (2) (103 S. E. 38) ; Reese v. Miller, 33 Ga. App. 442 (2) (126 S. E. 904); Branon v. Ellbee Pictures Corp., 40 Ga. App. 450 (150 S. E. 168) ; Coppedge Dry Cleaning Co. v. Levine, 41 Ga. App. 382 (2) (153 S. E. 206).
2. The superior court did not err in overruling the certiorari.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.